Case 17-10879-amc          Doc 45     Filed 02/05/19 Entered 02/05/19 17:46:19                Desc Main
                                      Document     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: David A. Jerri
                                 Debtor                                          Chapter 13

 Wilmington Savings Fund Society, FSB, d/b/a
 Christiana Trust, not individually but as trustee for
 Pretium Mortgage Acquisition Trust                                         NO. 17-10879 AMC
                                Moving Party
               vs.

 David A. Jerri                                                            11 U.S.C. Section 362
                                 Debtor

 and William C. Miller Esq.
                                 Trustee


                                    CERTIFICATION OF DEFAULT

       I, Rebecca A. Solarz, Esquire, attorney for Moving Party, certify that Debtor has defaulted upon
 the terms of the Stipulation. It is further certified that the attached notice dated December 24, 2018 was
 served upon the Debtor and Debtor’s Attorney on said date. Subsequent to said notice, the Debtor has
 failed to cure the default. Accordingly, the Court shall enter the attached Order granting the Moving
 Party relief from the automatic stay.



                                                         /s/ Rebecca A. Solarz, Esquire
                                                         Rebecca A. Solarz, Esquire
                                                         KML Law Group, P.C.
                                                         701 Market Street, Suite 5000
                                                         Philadelphia, PA 19106-1532
                                                         (215) 627-1322 FAX (215) 627-7734
                                                         Attorneys for Movant/Applicant



 February 5, 2019
